 In the Matter ofCONSOLIDATED COPPERMINES CORPORATIONandINTER-NATIONAL UNION OF MINE, MILL AND SMELTER `YORKERS, LOCAL 642,C. I. O.Case No. R-501P2SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJune 5,1943On April 15,1943, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'On May 8,"1943, Metal Trades Department of the A. F. of L., hereincalled the A. F. of L., requested that its name not appear on theballot.On May 10, 1943,the Board issued an Amended, Direction ofElection removing the name of the A. F.of L. from the ballot.Pursuant to the Amended Direction of Election,an election bysecret ballot was conducted on May 12, 1943,under the direction andsupervision of the Regional Director for the Twentieth Region (SanFrancisco,California).On May 12, 1943,the Regional Director, act-ing pursuant to Article III7 Section 10, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties an Election Report.As to the balloting and its results,the Regional Director reportedas follows :Approximate number of eligible voters------------------------649Total ballots cast-------------------------------------------531Total ballots challenged-------------------------------------12Total void ballots-------------------------------------------3Total valid votes counted------------------------------------Votes cast for International Union of Mine, Mill,and Smelter516Workers, Local 642, C. I 0--------------------------------440Votes castagainst International-Union of Mine,Mill,andSmelter Workers,Local 642, C. I 0------------------------ 76Thereafter, on May '15, 1943, Consolidated Coppermines Corpora-tion, herein called the Company, filed objections to the election.Oneof the Company's objections was subsequently withdrawn.The re-maining objectionsare as follows :148 N L R B. 1274.-50 N L. It. B., No. 29.135 136DECISIONSOF NATIONALLABOR RELATIONS BOARD1.That the Board did not determine who was eligible to vote inthe election and did not determine a definite pay roll to be used in theelection.2.That the Board refused to postpone the election when the MetalTrades Department of the American Federation of Labor withdrewand that as a result the employees were not adequately informed asto the issues to be decided by the elections. .3.That the Board has ruled, that a labor organization need not bethe choice of the majority of the employees eligible to vote in anelection in order to secure certification but may be certified as theresult of receiving a majority of the valid votes cast.On May 24,1943, the Regional Director issued a Report on Ob-jections in' which he found the contentions of the Company to bewithout merit.As to the first objection made by the Company;the Decision andDirection of Election,above, defined categories of employees eligibleto vote and directed the use ofthe pay roll immediately precedingthe date of the Direction.,As to the second objection, the Board mayin its discretion permit the withdrawal of a labor organization fromthe ballot and in the absence of a cogent and compelling reason willnot postpone an electionwhich is advertised and imminent.Theemployees of the Company were adequately advised 36 hours beforesample ballots and by posters.The withdrawal did -not confuse theissues, as the'voters were enabled to express their,favor or disfavorfor, the C. I. O.. The,third objection-is of no moment in this case asthe C.I.O. was the choice of a majority of those eligible to vote.However, it is well settled that, a choice made by. a majority'of thosevoting is sufficient for certification.We find that the objections raiseno substantial or material issue with respect,to the Election Report,and they are hereby overruled.'CERTIFICATION OF REPRESENTATIVESIBy virtue of andpursuantto the'power'vested in the NationalLaborRelationsBoard by Section 9 (c)' of theNational Labor Re-lations Act; and,pursuanttoArticleIII, Sections,9 and10, of Na-tional LaborRelations Board 'Rules'arid Regulations-Series 2, asamended,IT IS HEREBY CERTIFIEDthat InternatlOnal UnionofMine,Mill,and Smelter Workers, Local 642, C.' I: 0.', has been designated andselected by a majorityof allproductionarid maintenance employeesof the Consolidated Coppermines Corporationat" itsKimberly,_Nevada, plant, excluding hospitalpersonnel,deputizedwatchmen,the deputy sheriff,office clerical employees,mine timekeepers, tele- CONSOLIDATED COPPERti3INES CORPORATION137phone operators, janitors, technical employees, and supervisory em-ployees; as their representative for the purposes of collective bar-gaining, and that pursuant to Section 9 (a) of the Act, the said 'or-ganization is the exclusive representative of all such employees forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and, other conditions of employment.CHAIRMAN MILLis took no part in the consideration of the above.Supplemental Decision and Certification of Representatives.I